DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             JOSEPH GANDY,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D14-3889

                              [April 22, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 2004CF000238AXX.

   Joseph Gandy, Lake City, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the trial court’s order denying appellant’s rule 3.800(a)
motion to correct illegal sentence and the order imposing sanctions for
frivolous filing. Appellant’s rule 3.800(a) motion alleged illegal consecutive
prison releasee reoffender (PRR) sentences on counts I and II. Consecutive
PRR sentences are not illegal even if the offenses arose from the same
criminal episode. State v. Mosley, 149 So. 3d 684, 684 (Fla. 2014);
Claycomb v. State, 142 So. 3d 916, 917 (Fla. 4th DCA) (recognizing that
Philmore v. State, 760 So. 2d 239 (Fla. 4th DCA 2000), has been overruled),
review denied, No. SC14-1397, 2014 WL 7444595 (Fla. Dec. 29, 2014).

   Appellant has not demonstrated that the trial court abused its
discretion in imposing sanctions pursuant to State v. Spencer, 751 So. 2d
47 (Fla. 1999). Appellant acknowledged in his motion that this issue was
argued at sentencing in 2006 and was rejected. The claim is procedurally
barred. Even before Mosley, this claim was without merit. Appellant’s
burglaries of two separate residences belonging to separate victims were
clearly separate criminal episodes. See Reeves v. State, 957 So. 2d 625,
628 (Fla. 2007) (concluding that offenses committed at two separate
locations occurred in two distinct episodes); Hartman v. State, 92 So. 3d
893, 895 (Fla. 5th DCA 2012) (explaining that the standard for determining
whether offenses may be tried together is different from whether offenses
occurred in the same criminal episode). The record shows that appellant
raised this same issue in a habeas corpus petition, which the trial court
denied in a detailed order dated December 5, 2011.

   Affirmed.

STEVENSON, TAYLOR and FORST, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2